DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to cancel all withdrawn claims was given in a telephone interview with Gerald T. Gray, Reg. No. 41,797 on 3/9/2021.
  
Claims:

1. An apparatus, comprising: 
 	at least one processor; and 
 	a memory coupled to the at least one processor and 
 	configured to store programming instructions that, 
 	when executed by the at least one processor, 

when the apparatus initially accesses a network in a roaming area, register an emergency service cell of the roaming area, wherein the emergency service cell is associated with a first PLMN (Public Land Mobile Network); 
obtain a mobile country code (MCC) of the emergency service cell; 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and RATs supported by the PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the electronic device; 
search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and 
register the second PLMN when the second PLMN is found.  

 	2. The apparatus according to claim 1, 
wherein the instructions further cause the apparatus to: 
select at least one of the plurality of PLMNs that matches the MCC from the preferential roaming when the second PLMN fails to register; 
search a third PLMN of the at least one of the plurality of PLMNs; and 
register the third PLMN when the third PLMN is found.  

 	3. (Currently Amended) The apparatus according to claim 1, 

search a first RAT network in the third PLMN; 
wherein the register the second PLMN when the second PLMN is found includes: 
register the first RAT network in the third PLMN when the first RAT network in the third PLMN is found.  

 	4. The apparatus according to claim 1, 
wherein the instructions further cause the apparatus to: 
search a second RAT network in the third PLMN when the first RAT network fails to register in the third PLMN; 
register the second RAT network in the third PLMN when the second RAT network in the third PLMN is found.  

5. The apparatus according to claim 1, 
wherein the apparatus initially accesses a network in a roaming area occurs when the electronic device initially turns on in the roaming area.  

6. The apparatus according to claim 1, 
wherein the instructions further cause the apparatus to: 
when the second PLMN registers successfully, stop the search.  


wherein the preferential roaming list includes a frequency band associated with each of the RATs.  

 	8. A chip, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the chip to: 
when the chip initially accesses a network in a roaming area, register an emergency service cell of the roaming area, wherein the emergency service cell is associated with a first PLMN (Public Land Mobile Network); 
obtain a mobile country code (MCC) of the emergency service cell; 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and RATs supported by the PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the electronic device; search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and register the second PLMN when the second PLMN is found.  

 	9. (Currently Amended) The chip according to claim [1] 8, 
wherein the instructions further cause the chip to: 

search a third PLMN of the at least one of the plurality of PLMNs; and 
register the third PLMN when the third PLMN is found.  

10. (Currently Amended) The chip according to claim [1] 8, 
wherein the search a second PLMN of the at least one of the plurality of PLMNs comprises: search a first RAT network in the third PLMN; 
wherein the register the second PLMN when the second PLMN is found includes: register the first RAT network in the third PLMN when the first RAT network in the third PLMN is found.  

 	11. (Currently Amended) The chip according to claim [1] 8, 
wherein the instructions further cause the chip to: 
search a second RAT network in the third PLMN when the first RAT network fails to register in the third PLMN; and 
register the second RAT network in the third PLMN when the second RAT network in the third PLMN is found.  

 	12. (Currently Amended) The chip according to claim [1] 8, 
wherein the chip initially accesses a network in a roaming area when the electronic device is initially turned on in the roaming area.  

8, 
wherein the instructions further cause the chip to: when the second PLMN registers successfully, stop the search.  

 	14. (Currently Amended) The chip according to claim [1] 8, 
wherein the preferential roaming list includes a frequency band associated with each of the RATs.  

 	15. A non-transitory computer readable storage medium comprising instructions to cause an apparatus to: 
when the apparatus initially accesses a network in a roaming area, register an emergency service cell of the roaming area, wherein the emergency service cell is associated with a first PLMN (Public Land Mobile Network); obtain a mobile country code (MCC) of the emergency service cell; 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list comprising PLMNs and RATs supported by the PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the electronic device; 
search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and register the second PLMN when the second PLMN is found.  

15, 
wherein the instructions further cause the apparatus to: 
select at least one of the plurality of PLMNs that matches the MCC from the preferential roaming when the second PLMN fails to register; 
search a third PLMN of the at least one of the plurality of PLMNs; and register the third PLMN when the third PLMN is found.  

17. (Currently Amended) The non-transitory computer readable storage medium according to claim [1] 15, 
wherein the search a second PLMN of the at least one of the plurality PLMNs comprises: search a first RAT network in the third PLMN; 
wherein the register the second PLMN when the second PLMN is found includes: register the first RAT network in the third PLMN when the first RAT network in the third PLMN is found.  

 	18. (Currently Amended) The non-transitory computer readable storage medium according to claim [1] 15, 
wherein the instructions further cause the apparatus to: search a second RAT network in the third PLMN when the first RAT network fails to register in the third PLMN; and 
register the second RAT network in the third PLMN when the second RAT network in the third PLMN is found.  

 	19. (Currently Amended) The non-transitory computer readable storage medium according to claim [1] 15, 
wherein the apparatus initially accesses a network in a roaming area when the electronic device is initially turned on in the roaming area.  

 	20. (Currently Amended) The non-transitory computer readable storage medium according to claim [1] 15, 
wherein the instructions further cause the apparatus to: when the second PLMN registers successfully, stop the search.  

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



CLAIMS FOR INSTANT APPLICATION (16,785,278)
CLAIMS FOR PATENT APPLICATION (10,560,890 B2)
1. An apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the apparatus to: when the apparatus initially accesses a network in a roaming area, register an emergency service cell of the roaming area, wherein the emergency service cell is associated with a first PLMN (Public Land Mobile Network); obtain a mobile country code (MCC) of the emergency service cell; select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and RATs supported by the PLMNs, the preferential roaming list is stored in a non-volatile memory of the electronic device; search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and register the second PLMN when the second PLMN is found.  

6. A roaming network access apparatus, comprising: a storage device, configured to store program data; a processor, configured to execute the program data to: obtain a mobile country code (MCC) of a roaming area according to a public land mobile network (PLMN) supported by a camped-on emergency service cell; obtain a preferential roaming list, wherein: the preferential roaming list is used to indicate information about at least one network that the apparatus preferentially attempts to register with when the apparatus is roaming; the preferential roaming list includes historical roaming information, information about a radio access technology (RATI supported by the PLMN, and at least one of the following: an operator controlled public land mobile network (OPLMN), and a user controlled public land mobile network (UPLMN); the historical roaming information is used to record information about one or both of a first roaming network that a user equipment has successfully registered with during roaming and a second roaming network that the user equipment has failed to register with during roaming; the preferential roaming list is stored in a non-volatile memory of the user equipment, and a backup of the preferential roaming list is stored in a cloud server; the backup of the preferential roaming list is stored according to an identifier of each user comprising a cloud account or a phone number of a user, or an International Mobile Equipment Identity (IMEI) sequence number of the user equipment; select, from the preferential roaming list, a network that matches the MCC, and search for the selected network, wherein to select the network that matches the MCC from the preferential roaming list, the processor is further configured to select PLMNs that the MCC from the preferential roaming list; obtain, according to radio access technologies (RATs) that are recorded in the preferential roaming list and are supportable by the selected PLMNs, available frequency bands of the RATs from a frequency band list; each time a network is found by the searching, attempt to register with a network perform information synchronization with the network server to update the backup of the preferential roaming list, and update the preferred preferential roaming list with the historical roaming information in real time according to whether the user equipment has successfully registered.

cause the chip to: when the chip initially accesses a network in a roaming area, register an emergency service cell of the roaming area, wherein the emergency service cell is associated with a first PLMN (Public Land Mobile Network); obtain a mobile country code (MCC) of the emergency service cell; select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and RATs supported by the PLMNs, the preferential roaming list is stored in a non-volatile memory of the electronic device; search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and register the second PLMN when the second PLMN is found.  

6. A roaming network access apparatus, comprising: a storage device, configured to store program data; a processor, configured to execute the program data to: obtain a mobile country code (MCC) of a roaming area according to a public land mobile network (PLMN) supported by a camped-on emergency service cell; obtain a preferential roaming list, wherein: the preferential roaming list is used to indicate information about at least one network that the apparatus preferentially attempts to register with when the apparatus is roaming; the preferential roaming list includes historical roaming information, information about a radio access technology (RATI supported by the PLMN, and at least one of the following: an operator controlled public land mobile network (OPLMN), and a user controlled public land mobile network (UPLMN); the historical roaming information is used to record information about one or both of a first roaming network that a user equipment has successfully registered with during roaming and a second roaming network that the user equipment has failed to register with during roaming; the preferential roaming list is stored in a non-volatile memory of the user equipment, and a backup of the preferential roaming list is stored in a cloud server; the backup of the preferential roaming list is stored according to an identifier of each user comprising a cloud account or a phone number of a user, or an International Mobile Equipment Identity (IMEI) sequence number of the user equipment; select, from the preferential roaming list, a network that matches the MCC, and search for the selected network, wherein to select the network that matches the radio access technologies (RATs) that are recorded in the preferential roaming list and are supportable by the selected PLMNs, available frequency bands of the RATs from a frequency band list; each time a network is found by the searching, attempt to register with a network perform information synchronization with the network server to update the backup of the preferential roaming list, and update the preferred preferential roaming list with the historical roaming information in real time according to whether the user equipment has successfully registered.

cause an apparatus to: when the apparatus initially accesses a network in a roaming area, register an emergency service cell of the roaming area, wherein the emergency service cell is associated with a first PLMN (Public Land Mobile Network); obtain a mobile country code (MCC) of the emergency service cell; select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list comprising PLMNs and RATs supported by the PLMNs, the preferential roaming list is stored in a non-volatile memory of the electronic device; search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and register the second PLMN when the second PLMN is found.  
6. A roaming network access apparatus, comprising: a storage device, configured to store program data; a processor, configured to execute the program data to: obtain a mobile country code (MCC) of a roaming area according to a public land mobile network (PLMN) supported by a camped-on emergency service cell; obtain a preferential roaming list, wherein: the preferential roaming list is used to indicate information about at least one network that the apparatus preferentially attempts to register with when the apparatus is roaming; the preferential roaming list includes historical roaming information, information about a radio access technology (RATI supported by the PLMN, and at least one of the following: an operator controlled public land mobile network (OPLMN), and a user controlled public land mobile network (UPLMN); the historical roaming information is used to record information about one or both of a first roaming network that a user equipment has successfully registered with during roaming and a second roaming network that the user equipment has failed to register with during roaming; the preferential roaming list is stored in a non-volatile memory of the user equipment, and a backup of the preferential roaming list is stored in a cloud server; the backup of the preferential roaming list is stored according to an identifier of each user comprising a cloud account or a phone number of a user, or an International Mobile Equipment Identity (IMEI) sequence number of the user select, from the preferential roaming list, a network that matches the MCC, and search for the selected network, wherein to select the network that matches the MCC from the preferential roaming list, the processor is further configured to select PLMNs that the MCC from the preferential roaming list; obtain, according to radio access technologies (RATs) that are recorded in the preferential roaming list and are supportable by the selected PLMNs, available frequency bands of the RATs from a frequency band list; each time a network is found by the searching, attempt to register with a network perform information synchronization with the network server to update the backup of the preferential roaming list, and update the preferred preferential roaming list with the historical roaming information in real time according to whether the user equipment has successfully registered.



4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent 10,560,890 B2 in view of Jung et al., U.S. Publication 2014/0051428 A1 (hereinafter Jung).  

Claims 1 and 15 of U.S. Patent 10,560,890 B2 recites an apparatus for switching from an emergency service cell associated with a first PLMN to a second PLMN by selecting and registering the second PLMN based on an MCC of the emergency service cell.
The apparatus of claim 1 differs from claim 6 of instant application in that it fails to disclose wherein the service cell is an emergency service cell.
In an analogous field of endeavor, Jung teaches an emergency service cell (see [0076]).
U.S. Patent 10,560,890 B2 in order to provide a dedicated and reliable call to a user in an emergency situation.

Claim 8 of U.S. Patent 10,560,890 B2 recites a chip for switching from an emergency service cell associated with a first PLMN to a second PLMN by selecting and registering the second PLMN based on an MCC of the emergency service cell.
The apparatus of claim 8 differs from claim 6 of instant application in that it fails to disclose wherein the service cell is an emergency service cell.
In an analogous field of endeavor, Jung teaches an emergency service cell (see [0076]).
 	Therefore it would have been obvious to modify the chip of claim 8 of U.S. Patent 10,560,890 B2 in order to provide a dedicated and reliable call to a user in an emergency situation.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manalo (US 2014/0342732 A1) in view of Jung (2014/0051428 A1), and further in view of 3GPP (“3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) functions related to Mobile Station (MS) in idle mode (Release 12)”, 3GPP TS 23.122 v12.3.0 (2013-12)).

Regarding claim 1, Manalo teaches an apparatus ([0011], “ME (~mobile equipment)”, Fig. 3A), comprising: 
at least one processor (Fig. 3A, ME (~mobile equipment) comprising a processor); and 
 	a memory coupled to the at least one processor ([0047], “memory of the ME (~mobile equipment)” is coupled to a processor of ME in Fig. 3A) and 
 	configured to store programming instructions  ([0011], “Application installed on the ME”; [0030], “instructions to cause the ME to carry out”) that, 
when executed by the at least one processor ([0030], “instructions to cause the ME to carry out”; Fig. 3A), 
cause the apparatus ([0030], “instructions to cause the ME to carry out”); to: 
 (Public Land Mobile Network) ([0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”; [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN (~first PLMN). Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”); 
 	obtain a mobile country code (MCC) of the service cell ([0011], “MCC is received by obtaining a destination country or city from a mobile boarding pass and determining an MCC corresponding to the destination country or city”); 
 	select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs ([0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”; [0005], “Should the last registered PLMN not be available, which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures”), 
the preferential roaming list is stored in a non-volatile memory of the electronic device ([0041], “PLMN List contained within the Application or the memory of the ME”); 
 		search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein a successful search of the second PLMN needs to occur prior to registration of the second PLMN; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”); and 
		register the second PLMN when the second PLMN is found ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein the preferred PLMN ID is associated with the second PLMN and the registering the second PLMN can only occur after the second PLMN is found; without first finding the second PLMN, the second PLMN cannot be registered).  
	 	Manalo does not explicitly teach that the service cell is an emergency service cell.
	However, Jung teaches an emergency service cell ([0076], “service provides an emergency call and an Earthquake and Tsunami Warning System (ETWS), and this service can be provided by an acceptable cell”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the 
	The combination does not explicitly teach that the preferential roaming list includes RATs supported by the PLMNs.
	However, 3GPP teaches a preferential roaming list including RATS supported by PLMNs (sect. 4.4.3 par. 3, “PLMN/access technology combinations are listed in priority order”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1) which are associated with RATS.

 	Regarding claim 2, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A) according to claim 1, 
	wherein the instructions further cause the apparatus to (Manalo [0030], “instructions to cause the ME to carry out”): 
 	select at least one of the plurality of PLMNs that matches the MCC from the preferential roaming when the second PLMN fails to register (Manalo [0005], “Should the last registered PLMN not be available, which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures outlined specified above”, wherein not having an available registered network initiates the Automatic Network Selection mode to select an available Network (~PLMN) to connect to; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected (~select at least one of the plurality of PLMNs that matches the MCC) from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, when registering fails for a PLMN associated with the selected PLMN ID, a new PLMN ID is selected matching the MCC); 
search a third PLMN of the at least one of the plurality of PLMNs (Manalo [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs including the third PLMN) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the third PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the third PLMN needs to be first searched for it to be registered; without first searching to find the third PLMN, the third PLMN cannot be registered); and 
(Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~third PLMN)”, wherein the VPLMN (~third PLMN) can only be registered when it is first found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN, 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration is successful).  

 	Regarding claim 3, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A) according to claim 1, 
wherein the search a second PLMN of the at least one of the plurality of PLMNs (Manalo [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the second PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the second PLMN needs to be first searched for it to be registered) includes: 
(Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein searching is required prior to registration of UMTS Radio Access Technology network (~first RAT network)); 
wherein the register the second PLMN when the second PLMN is found (Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN)”, wherein the registration of the VPLMN (~second PLMN) can only occur when the VPLMN (~second PLMN) is found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN), 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration of the VPLMN is successful) includes: 
 		register the first RAT network in the third PLMN when the first RAT network in the third PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS Radio Access Technology network (~first RAT network)”, wherein the VPLMN (~third PLMN) supporting UMTS Radio Access Technology is registered only when it is or can be found).  

 	Regarding claim 4, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A) according to claim 1, 
wherein the instructions further cause the apparatus (Manalo [0030], “instructions to cause the ME to carry out”) to: 
search a second RAT network in the third PLMN when the first RAT network fails to register in the third PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein registering attempts of a VPLM supporting UMTS fails, a follow-up registration (~search occurs prior to registering) attempt can occur for a VPLMN supporting LTE Radio Access Technology (~second RAT network) as different VPLMNs are further selected and attempted); 
register the second RAT network in the third PLMN when the second RAT network in the third PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein the VPLMN supporting LTE Radio Access Technology (~second RAT network) is registered when the VPLMN supporting LTE Radio Access Technology (~second RAT network) is successfully searched/found).  

Regarding claim 5, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A) according to claim 1, 
 	wherein the apparatus initially accesses a network in a roaming area occurs when the electronic device initially turns on in the roaming area (Manalo [0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”).  

Regarding claim 6, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A) according to claim 1, 
wherein the instructions further cause the apparatus to (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A): 
(Manalo [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN. Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”, wherein once the registration is successful and the PLMN ID of the registered VPLMN is displayed, another PLMN ID will not be selected, and another PLMN associated with the other PLMN ID will not be searched to be registered).  

 	Regarding claim 7, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A) according to claim 1.
	The combination of Manalo and Jung does not explicitly teach wherein the preferential roaming list includes a frequency band associated with each of the RATs.  
	 	However, 3GPP further teaches wherein a preferential roaming list includes a frequency band associated with each of RATs (sect. 4.4.3.2.1 “The MS selects and attempts registration on PLMNs, if available and allowable, in all of its bands of operation in accordance with the following order: iii) PLMN/access technology combinations (~preferential roaming list) contained in the "Operator Controlled PLMN Selector with Access Technology" data file in the SIM (in priority order) excluding the previously selected PLMN/access technology combination”, wherein since the MS selects PLMNs in all of its bands of operation, the preferential roaming list includes frequency band information).
 	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung and 3GPP in order to in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1).

 	Regarding claim 8, Manalo teaches a chip ([0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A), comprising: 
at least one processor (Fig. 3A, chip of ME (~mobile equipment) comprising a processor); and 
a memory coupled to the at least one processor ([0047], “memory of the ME (~mobile equipment)” is coupled to a processor of ME in Fig. 3A) and 
configured to store programming instructions  ([0011], “Application installed on the ME”; [0030], “instructions to cause the ME to carry out”) that, 
when executed by the at least one processor ([0030], “instructions to cause the ME to carry out”; Fig. 3A), 
cause the chip to ([0011], “ME (~mobile equipment)” comprising a chip; [0030], “instructions to cause the ME to carry out”): 
when the chip initially accesses a network in a roaming area, register a service cell of the roaming area, wherein the service cell is associated with a first PLMN (Public (Public Land Mobile Network) ([0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”; [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN (~first PLMN). Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”); 
obtain a mobile country code (MCC) of the service cell ([0011], “MCC is received by obtaining a destination country or city from a mobile boarding pass and determining an MCC corresponding to the destination country or city”); 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs ([0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”; [0005], “Should the last registered PLMN not be available, which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures”), 
the preferential roaming list is stored in a non-volatile memory of the electronic device ([0041], “PLMN List contained within the Application or the memory of the ME”); 
search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein a successful search of the second PLMN needs to occur prior to registration of the second PLMN; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”); and 
register the second PLMN when the second PLMN is found ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein the preferred PLMN ID is associated with the second PLMN and the registering the second PLMN can only occur after the second PLMN is found; without first finding the second PLMN, the second PLMN cannot be registered).  
		 Manalo does not explicitly teach that the service cell is an emergency service cell.
	However, Jung teaches an emergency service cell ([0076], “service provides an emergency call and an Earthquake and Tsunami Warning System (ETWS), and this service can be provided by an acceptable cell”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the teaching of Manalo in order to provide a dedicated and reliable call to a user in an emergency situation.

	However, 3GPP teaches a preferential roaming list including RATS supported by PLMNs (sect. 4.4.3 par. 3, “PLMN/access technology combinations are listed in priority order”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1) which are associated with RATS.

 	Regarding claim 9, Manalo in view of Jung, and further in view of 3GPP teaches the chip (Manalo [0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A) according to claim 8, 
wherein the instructions further cause the chip to (Manalo [0030], “instructions to cause the ME to carry out”, wherein the ME comprises the chip): 
select at least one of the plurality of PLMNs that matches the MCC from the preferential roaming when the second PLMN fails to register (Manalo [0005], “Should the last registered PLMN not be available, which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures outlined specified above”, wherein not having an available registered network initiates the Automatic Network Selection mode to select an available Network (~PLMN) to connect to; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected (~select at least one of the plurality of PLMNs that matches the MCC) from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, when registering fails for a PLMN associated with the selected PLMN ID, a new PLMN ID is selected matching the MCC); 
search a third PLMN of the at least one of the plurality of PLMNs (Manalo [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs including the third PLMN) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the third PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the third PLMN needs to be first searched for it to be registered; without first searching to find the third PLMN, the third PLMN cannot be registered); and 
register the third PLMN when the third PLMN is found (Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~third PLMN)”, wherein the VPLMN (~third PLMN) can only be registered when it is first found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN, 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration is successful).  

Regarding claim 10, Manalo in view of Jung, and further in view of 3GPP teaches the chip (Manalo [0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A) according to claim 8, 
wherein the search a second PLMN of the at least one of the plurality of PLMNs (Manalo [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the second PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the second PLMN needs to be first searched for it to be registered) comprises: 
search a first RAT network in the third PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein searching is required prior to registration of UMTS Radio Access Technology network (~first RAT network)); 
wherein the register the second PLMN when the second PLMN is found (Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN)”, wherein the registration of the VPLMN (~second PLMN) can only occur when the VPLMN (~second PLMN) is found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN), 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration of the VPLMN is successful) includes: 
register the first RAT network in the third PLMN when the first RAT network in the third PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS Radio Access Technology network (~first RAT network)”, wherein the VPLMN (~third PLMN) supporting UMTS Radio Access Technology is registered only when it is or can be found).  

(Manalo [0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A) according to claim 8, 
wherein the instructions further cause the chip to (Manalo [0030], “instructions to cause the ME to carry out”): 
search a second RAT network in the third PLMN when the first RAT network fails to register in the third PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein registering attempts of a VPLM supporting UMTS fails, a follow-up registration (~search occurs prior to registering) attempt can occur for a VPLMN supporting LTE Radio Access Technology (~second RAT network) as different VPLMNs are further selected and attempted); and 
register the second RAT network in the third PLMN when the second RAT network in the third PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein the VPLMN supporting LTE Radio Access Technology (~second RAT network) is registered when the VPLMN supporting LTE Radio Access Technology (~second RAT network) is successfully searched/found).  

 	Regarding claim 12, Manalo in view of Jung, and further in view of 3GPP teaches the chip (Manalo [0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A) according to claim 8, 
 	wherein the chip initially accesses a network in a roaming area when the electronic device is initially turned on in the roaming area (Manalo [0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”).  

 	Regarding claim 13, Manalo in view of Jung, and further in view of 3GPP teaches the chip (Manalo [0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A) according to claim 8, 
wherein the instructions further cause the chip to (Manalo [0030], “instructions to cause the ME to carry out”): 
when the second PLMN registers successfully, stop the search (Manalo [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN. Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”, wherein once the registration is successful and the PLMN ID of the registered VPLMN is displayed, another PLMN ID will not be selected, and another PLMN associated with the other PLMN ID will not be searched to be registered).  

 	Regarding claim 14, Manalo in view of Jung, and further in view of 3GPP teaches the chip (Manalo [0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A) according to claim 8, 
The combination of Manalo and Jung does not explicitly teach wherein the preferential roaming list includes a frequency band associated with each of the RATs.  
However, 3GPP further teaches wherein a preferential roaming list includes a frequency band associated with each of RATs (sect. 4.4.3.2.1 “The MS selects and attempts registration on PLMNs, if available and allowable, in all of its bands of operation in accordance with the following order: iii) PLMN/access technology combinations (~preferential roaming list) contained in the "Operator Controlled PLMN Selector with Access Technology" data file in the SIM (in priority order) excluding the previously selected PLMN/access technology combination”, wherein since the MS selects PLMNs in all of its bands of operation, the preferential roaming list includes frequency band information).  


 	Regarding claim 15, Manalo teaches a non-transitory computer readable storage medium ([0030], “instructions to cause the ME to carry out”) comprising instructions to cause an apparatus to ([0030], “instructions to cause the ME to carry out”): 
when the apparatus initially accesses a network in a roaming area, register a service cell of the roaming area, wherein the service cell is associated with a first PLMN (Public Land Mobile Network) ([0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”; [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN (~first PLMN). Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”); 
obtain a mobile country code (MCC) of the service cell ([0011], “MCC is received by obtaining a destination country or city from a mobile boarding pass and determining an MCC corresponding to the destination country or city”); 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list comprising PLMNs ([0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”; [0005], “Should the last registered PLMN not be available, which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures”), 
the preferential roaming list is stored in a non-volatile memory of the electronic device ([0041], “PLMN List contained within the Application or the memory of the ME”); 
search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein a successful search of the second PLMN needs to occur prior to registration of the second PLMN; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”); and 
register the second PLMN when the second PLMN is found ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein the preferred PLMN ID is associated with the second PLMN and the registering the second PLMN can only occur after the second PLMN is found; without first finding the second PLMN, the second PLMN cannot be registered).  
		Manalo does not explicitly teach that the service cell is an emergency service cell.
	However, Jung teaches an emergency service cell ([0076], “service provides an emergency call and an Earthquake and Tsunami Warning System (ETWS), and this service can be provided by an acceptable cell”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the teaching of Manalo in order to provide a dedicated and reliable call to a user in an emergency situation.
	The combination does not explicitly teach that the preferential roaming list includes RATs supported by the PLMNs.
	However, 3GPP teaches a preferential roaming list including RATS supported by PLMNs (sect. 4.4.3 par. 3, “PLMN/access technology combinations are listed in priority order”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1) which are associated with RATS.

(Manalo [0029], “non-transitory medium”) according to claim 15, 
wherein the instructions further cause the apparatus to (Manalo [0030], “instructions to cause the ME to carry out”): 
select at least one of the plurality of PLMNs that matches the MCC from the preferential roaming when the second PLMN fails to register (Manalo [0005], “Should the last registered PLMN not be available, which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures outlined specified above”, wherein not having an available registered network initiates the Automatic Network Selection mode to select an available Network (~PLMN) to connect to; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected (~select at least one of the plurality of PLMNs that matches the MCC) from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, when registering fails for a PLMN associated with the selected PLMN ID, a new PLMN ID is selected matching the MCC); 
search a third PLMN of the at least one of the plurality of PLMNs (Manalo [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs including the third PLMN) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the third PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the third PLMN needs to be first searched for it to be registered; without first searching to find the third PLMN, the third PLMN cannot be registered); and 
register the third PLMN when the third PLMN is found (Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~third PLMN)”, wherein the VPLMN (~third PLMN) can only be registered when it is first found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN, 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration is successful).  

Regarding claim 17, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium (Manalo [0029], “non-transitory medium”) according to claim 15, 
(Manalo [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the second PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the second PLMN needs to be first searched for it to be registered) comprises: 
search a first RAT network in the third PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein searching is required prior to registration of UMTS Radio Access Technology network (~first RAT network)); 
wherein the register the second PLMN when the second PLMN is found (Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN)”, wherein the registration of the VPLMN (~second PLMN) can only occur when the VPLMN (~second PLMN) is found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN), 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration of the VPLMN is successful) includes: 
register the first RAT network in the third PLMN when the first RAT network in the third PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS Radio Access Technology network (~first RAT network)”, wherein the VPLMN (~third PLMN) supporting UMTS Radio Access Technology is registered only when it is or can be found).  

 	Regarding claim 18, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium (Manalo [0029], “non-transitory medium”) according to claim 15, 
wherein the instructions further cause the apparatus to (Manalo [0030], “instructions to cause the ME to carry out”): 
search a second RAT network in the third PLMN when the first RAT network fails to register in the third PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein registering attempts of a VPLM supporting UMTS fails, a follow-up registration (~search occurs prior to registering) attempt can occur for a VPLMN supporting LTE Radio Access Technology (~second RAT network) as different VPLMNs are further selected and attempted); and 
register the second RAT network in the third PLMN when the second RAT network in the third PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein the VPLMN supporting LTE Radio Access Technology (~second RAT network) is registered when the VPLMN supporting LTE Radio Access Technology (~second RAT network) is successfully searched/found).  

 	Regarding claim 19, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium (Manalo [0029], “non-transitory medium”) according to claim 15, 
 	wherein the apparatus initially accesses a network in a roaming area when the electronic device is initially turned on in the roaming area (Manalo [0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”).  

 	Regarding claim 20, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium (Manalo [0029], “non-transitory medium”) according to claim 15, 
wherein the instructions further cause the apparatus to: when the second PLMN registers successfully, stop the search (Manalo [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN. Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”, wherein once the registration is successful and the PLMN ID of the registered VPLMN is displayed, another PLMN ID will not be selected, and another PLMN associated with the other PLMN ID will not be searched to be registered).  

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643